UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2010 NetLogic Microsystems, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-50838 77-0455244 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 Charleston Road, Mountain View, CA 94043 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (650)961-6676 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On May21, 2010, the Company held its annual meeting of stockholders at which stockholders approved the following: (i) Proposal 1. Elected Leonard Perham and Alan Krock to serve as Class III directors to hold office until the 2013 annual meeting of stockholders or until their respective successors have been elected or appointed; (ii) Proposal 2. Approved an increase of 2,700,000 shares to be reserved for issuance under the Company’s 2004 Equity Incentive Plan; and (iii) Proposal 3. Ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the Company’s fiscal year ending December31, 2010. Voting results were as follows: (i) Proposal 1 – Election of Directors. Director Nominee Votes For VotesWithheld BrokerNon-Votes Leonard Perham Alan Krock (ii) Proposal 2 – Increase in Shares Reserved under Company’s 2004 Equity Incentive Plan. For Against Abstain BrokerNon-Votes (iii) Proposal 3 – Ratification of Independent Auditors. For Against Abstain BrokerNon-Votes 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NetLogic Microsystems, Inc. Date: May 26, 2010 By: /s/ Michael T. Tate Michael T. Tate Vice President and Chief Financial Officer
